 

Exhibit 10.1

 

DCB FINANCIAL CORP

EMPLOYMENT AGREEMENT

 

This sets forth the EMPLOYMENT AGREEMENT made and entered into as of August 11,
2014 (the “Effective Date”) by and among The Delaware County Bank & Trust
Company which is a wholly-owned subsidiary of the DCB Financial Corp (the
Corporation and Bank are hereafter referred to collectively as the “Employer”),
having an office in Lewis Center, Ohio, and Ronald J Seiffert, an individual
currently residing at 7570 Wills Run Lane, Blacklick, Ohio (“Executive”).

 

WITNESSETH

IN CONSIDERATION of the mutual premises, covenants and agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree to the following employment
terms.

 

1. Employment.

 

(a) Term. Employer shall employ Executive, and Executive shall serve as an
executive officer of Employer, in accordance with the terms and conditions of
this Agreement, for a term commencing on the Effective Date and ending on
December 31, 2015 (“Ending Date”). On the Ending Date, and upon the expiration
of each 24-month period thereafter (each such date is referred to as a “Renewal
Date”), unless previously terminated, the term will be extended automatically
for an additional two-year period, unless no less than 90 days prior to a
Renewal Date either party gives notice to the other that the term will not be
extended.

 

(b) Duties. On the terms and subject to the conditions set forth herein, the
Employer employs the Executive to serve as the President and Chief Executive
Officer of DCBF and as President and Chief Executive Officer of DCB&T. The
Executive shall perform the regular duties commensurate with his position,
subject to the control and supervision of the Boards of Directors, as from time
to time may be reasonably assigned to Executive by Employer based upon his
position. Executive shall devote Executive’s best efforts to the affairs of
Employer, serve faithfully and to the best of Executive’s ability and devote all
of Executive’s working time and attention, knowledge, experience, energy and
skill to the business of Employer, except that Executive may affiliate with
professional associations, business and civic organizations, provided that
Executive’s involvement in such activities does not adversely affect the
performance of his duties on behalf of Employer. Executive shall also serve on
the Board of Directors of, or as an officer of, Employer’s affiliates, if
requested to do so by the Boards of Directors of Employer. Executive agrees to
serve as a Director of the Bank if elected by the shareholders, but agrees that
he shall have no vote regarding matters pertaining to his employment as
President and Chief Executive Officer, including but not limited to his duties,
responsibilities, goals, job performance, and compensation, and further agrees
that he may from time to time be excused by the Board from discussions regarding
such matters and that the Board may in its sole discretion meet with other
senior Bank managers out of Executive’s presence to discuss such matters.
However, upon termination for any reason the Executive’s employment under this
Agreement, Executive will immediately resign as a Director of the Bank and will
sign all documents necessary to accomplish such resignation. In the event
Executive refuses to sign documents necessary to so resign then this document
will act as the resignation pursuant to this paragraph. Executive shall also be
compensated for services as a Director in accordance with the Bank’s standard
policies and practices for compensating its Directors.

 

2. Standards and Evaluation of Performance.

 

(a) Executive agrees to devote Executive’s best efforts and full time to the
business and affairs of the Bank and to discharge the duties reasonably assigned
by the Board. Executive will not during Executive’s employment hereunder render
any services as an employee, independent contractor, consultant, or otherwise,
other than to the Bank, except for service on such corporate, civic, or
charitable boards or committees as are approved by the Board.

 

(b) Following input from Executive, the Board will, each contract year, provide
Executive with performance goals (the “Goals”), Executive’s best efforts toward
the attainment of which will constitute part of Executive’s duties. Executive
will provide the Board with no less than quarterly reports on the status of
attaining each of the Goals. The Board may in its discretion reasonably adjust
the Goals from time to time in response to business conditions.

 

 

 

 

(c) The Board will conduct an annual performance evaluation of Executive, which
process Executive will initiate no later than January 15 of each year.

 

3. Compensation and Benefits.

 

(a) Employer. Whenever in this Agreement Executive is entitled to compensation,
benefits or other remuneration from Employer, the term Employer shall mean the
Corporation or the Bank. Executive shall not be entitled to duplicate
compensation, benefits or other remuneration from the Corporation and the Bank.

 

(b) Base Salary. The Executive shall initially be paid a base salary at an
annualized rate of $225,000 (“Base Salary”), which shall be the effective base
salary rate as of the Effective Date. On an annual basis, consistent with
Employer’s regular review procedures, the Executive’s base salary shall be
reviewed and may be adjusted in the discretion of the Corporation’s Board of
Directors or a committee thereof, provided that it shall not be decreased unless
such reduction is on the basis of documented poor job performance or is a result
of the Employer’s financial performance. In the event of a reduction based on
the Employer’s financial performance, the reduction shall be consistent and
concurrent with base salary reductions imposed by Employer on similarly situated
executive managers. Executive’s Base Salary shall be paid in accordance with
Employer’s regular payroll practices for executives.

 

(c) Short-Term Incentive Compensation and Bonuses. During Executive’s employment
with Employer, Executive shall be eligible to participate in the short term
incentive compensation plans, bonus, or similar plans maintained from time to
time by the Employer for its senior executive officers. The short-term incentive
bonus payable for any year (the “Bonus Amount”) will be based upon the terms and
conditions of such plans. The maximum Bonus Amount that may be paid to Executive
under such short-term incentive plans is $100,000. Upon termination of
Executive’s employment by Employer for reasons other than “Cause” (as defined in
this Agreement) or by Executive for “Good Reason” (as defined in this
Agreement), Executive shall be entitled to a pro rata portion (based on
Executive’s complete months of active employment in the applicable year) of the
annual cash bonuses that are payable with respect to the year during which the
termination occurs.

 

(d) Benefit Plans. Executive shall be eligible to participate in any Employer
maintained executive pension benefit plans (as that term is defined under
Section 3(2) of the Employee Retirement Income Security Act of 1974, as
amended), group life insurance plans, medical plans, dental plans, long-term
disability plans, business travel insurance programs and other fringe benefit
plans or programs maintained by Employer for the benefit of its executives.
Executive’s participation in any such benefit plans and programs shall be based
on, and subject to satisfaction of, the eligibility requirements and other
conditions of such plans and programs.

 

(e) Expenses. Upon submission to Employer of vouchers or other required
documentation, Executive shall be reimbursed for Executive’s actual
out-of-pocket travel and other expenses reasonably incurred and paid by
Executive in connection with Executive’s duties under this Agreement. The Bank
will reimburse Executive for up to $600.00 per month (subject to applicable
taxes and other appropriate withholding) for automobile lease payments.

 

(f) Other Benefits. During the period of employment, Executive shall also be
entitled to receive the benefits offered to Employer’s senior executives,
including without limitation the following:

 

(i) Paid vacation of at least 4 weeks during each calendar year (prorated for
partial years) (with carry over of unused vacation to a subsequent year pursuant
to the Employee Handbook policy) and any holidays that may be provided to all
executives of Employer in accordance with Employer’s holiday policy;

 

(ii) Sick leave as defined by the current Employee Handbook;

 

(iii) Executive will be furnished with a private office, necessary secretarial
assistance, and with such other facilities, amenities, and services as are
appropriate for Executive’s position and adequate for the performance of the
duties hereunder.

 

 

 

 

(iv) Use of company issued cellular telephone and all Employer-related business
charges incurred in connection with the use of such telephone.

 

(v) Signing Bonus. Executive was previously granted a signing bonus at the time
of his initial employment which consisted of common stock of DCBF under the
terms of the 2004 Stock Plan with an aggregate and gross (subject to taxes)
value to Executive of $20,000 at the grant date to vest equally in 20%
increments over a period of 5 years. Anything to the contrary herein
notwithstanding, Executive shall be responsible for any and all income taxes due
and owing with regard to shares of stock and options issued hereunder (subject
to applicable withholding and payroll taxes required to be reported, withheld or
paid by the Bank).

 

(vi) Matching Shares Purchase Benefit. Should Executive purchase additional
shares of DCBF Common Stock independently outside of the Plan during the period
of employment, Bank will match the purchase price of such shares up to
$5,000.00, in Company shares to be issued under the terms of the Plan, during
any calendar year. If Executive invests $100,000 or more in DCBF Common Stock
during any calendar year in the Initial Term or any Extended Term, the Bank will
match the purchase price of such shares up to $15,000 in Company shares to be
issued under the terms of the Plan during any such calendar year. Anything to
the contrary herein notwithstanding, Executive shall be responsible for any and
all income taxes due and owed with regard to shares of stock and options issued
hereunder.

 

(g) Equity Based and Long-Term Incentive Compensation. During Executive’s
employment with Employer, Executive shall be eligible to participate in any
equity based programs and long-term incentive compensation plans maintained by
Employer for the benefit of its executives. The amount of any equity
compensation and long-term incentive bonus payable to Executive for any year
(the “Equity Bonus Amount”) shall be determined under the terms and conditions
of such plans and programs. Under such plans and programs, Executive may achieve
a maximum Equity Bonus Amount of up to forty (40) percent of the Executive’s
base salary. Executive will be granted shares of restricted stock pursuant to
all terms and conditions of the DCB 2014 Restricted Stock Plan by rounding down
to the largest whole number of shares.

 

It is the Parties’ mutual expectation and desire that, in order to demonstrate
and establish his commitment to the Bank’s shareholders, Executive will of his
own accord purchase capital stock of the Bank in addition to what he may be
granted under this paragraph 4(g).

 

(h) Clawback of Amounts. Any amounts paid to, credited to an account on behalf
of, or vested to the Executive in the prior twenty-four (24) months by the
Employer under any short-term incentive compensation program, long-term
incentive compensation program (including restricted stock awards under the
Corporation’s 2014 Restricted Stock Plan or similar equity based programs
maintained by Employer) or Employer’s nonqualified deferred compensation plan
shall be subject to repayment within thirty (30) days upon the request of the
Employer in the event that any such amount is shown to be directly attributable
to materially misleading financial statements; provided, however, that in order
for this subparagraph 2(h) to be applicable the Executive must have knowingly
prepared such materially misleading financial statements or knowingly
contributed materially misleading data which was then incorporated into such
materially misleading financial statements. If an overpayment of incentive
compensation results from a restatement of financial statements Employers’
Boards of Directors shall have the discretion to consider the overpayment in
awarding future incentive compensation without regard to the Executive’s role
with respect to the financial statements which are restated.

 

(i)Special Incentive Agreement. As previously agreed upon with the Special
Incentive Agreement dated September 29, 2011 all incentives based on that
agreement have been concluded.

 

4. Termination. Except in connection with a termination caused by a “Change of
Control” (as defined in subparagraph 4(f) of this Agreement), Executive’s
employment by Employer shall be subject to termination as follows:

 

(a) Expiration of the Term. Except as provided in this Agreement, Executive’s
employment with Employer shall terminate automatically at the expiration of any
biannual term of this Agreement.

(b) Termination Upon Death. This Agreement shall terminate upon Executive’s
death. In the event this Agreement is terminated as a result of Executive’s
death, Employer shall continue payments of Executive’s then current Base Salary
for a period of 60 days following Executive’s death to the beneficiary
designated by Executive on the “Beneficiary Designation Form” attached to this
Agreement as Appendix A.

 

 

 

 

(c) Termination Upon Disability. Employer may terminate this Agreement upon
Executive’s “long term disability.” For purposes of this agreement, “long term
disability means Executive is unable for twelve months or more to perform the
essential functions of the job with or without a reasonable accommodation. The
determination of disability shall be made by the Employer’s third party long
term disability provider and a physician selected by Executive; provided,
however, that if the two parties so selected shall disagree, or if Employer
shall disagree with the findings of the physicians, the determination of
disability shall be submitted to arbitration in accordance with the rules of the
American Arbitration Association and the decision of the arbitrator shall be
binding and conclusive on Executive and Employer. In the event of a termination
of this Agreement for a disability, the Executive will be paid per the terms of
the Employer’s long term disability plan. If Employer terminates this Agreement
upon Executive’s disability, Executive shall not be entitled to any payment
pursuant to paragraph 3 of this Agreement other than the disability benefits
specified in this paragraph.

 

(d) Termination for Cause. Subject to satisfaction of the notice and correction
provisions of this subparagraph (d), Employer may terminate Executive’s
employment for “Cause” by written notice to Executive. For purposes of this
Agreement, a termination shall be for “Cause” if the termination results from
any of the following events:

 

(i) Material breach of this Agreement;

 

(ii) Misconduct as an executive or director of Employer, or any subsidiary or
affiliate of Employer for which Executive performs services, which consists of
misappropriating any funds or property, or attempting to obtain any personal
profit from any transaction to which such company is a party or from any
transaction with any third party in which Executive has an interest.

 

(iii) Unreasonable neglect in performing the duties assigned to Executive under
or pursuant to this Agreement, unless cured within twenty (20) days following
Executive’s receipt of written notice to Executive of such neglect or refusal;

 

(iv) Conviction of a felony or of a misdemeanor involving theft or dishonesty;

 

(v) Adjudication as a bankrupt, which adjudication has not been contested in
good faith, unless bankruptcy is caused directly by Employer’s unexcused failure
to perform its obligations under this Agreement; or

 

(vi) Failure to follow the reasonable and documented instructions of the Board
of Directors of Employer, provided that the instructions do not require
Executive to engage in unlawful conduct.

 

Notwithstanding any other term or provision of this Agreement to the contrary,
if Executive’s employment is terminated for Cause, Executive shall forfeit all
rights to payments and

benefits otherwise provided pursuant to this Agreement; provided, however, that
Base Salary, fringe benefits and accrued vacation shall be paid through the date
of termination.

 

(e) Termination Without Cause. Employer may terminate Executive’s employment for
reasons other than “Cause” (as defined in subparagraph 4(d)) upon not less than
thirty (30) days prior written notice delivered to Executive, or pay in lieu of
notice. In the event of a termination without Cause, and provided that Executive
first signs and does not later revoke a binding release of all potential claims
Executive may have at that time against Employer or any of its affiliated
companies, officers, managers or employees based on his employment or the
termination of his employment, Employer shall be obligated to pay to Executive
amounts equivalent to the greater of (i) the unpaid compensation (including any
accrued bonus) and benefits that would have been paid to or earned by Executive
pursuant to this Agreement if Executive had remained employed under the terms of
this Agreement until the expiration of the then-current term of this Agreement,
or (ii) the unpaid compensation (including any accrued bonus) and benefits that
Executive would have been paid or earned by Executive if Executive remained
employed pursuant to this Agreement for a period of one (1) year following the
termination date. The amount of any cash payments hereunder shall be paid in a
lump sum payment within forty-five (45) business days after the termination
date. This subparagraph (e) shall not require duplication of payments to be made
pursuant to paragraph 3, or benefits to be provided pursuant to paragraph 4,
following Executive’s termination of employment.

 

 

 

 

(f) Termination Following a Change of Control. If, within twenty-four (24)
months after a “Change of Control” (as defined herein), Executive’s employment
is terminated by Employer (or any successor to Employer) for any reason other
than death, Disability (as defined in subparagraph 4(c)), or Cause (as defined
in subparagraph 4(d)) or by Executive for Good Reason (as defined in
subparagraph 4(h)), Employer shall provide Executive with the following benefits
described in this subparagraph 4(f) in lieu of any other benefits described
under this Agreement.

(i) Within forty-five (45) business days after termination, pay to Executive a
lump sum equal to three (3) times the average annual compensation paid to
Executive by Employer and included in Executive’s gross income for income tax
purposes for the three (3) full taxable years that immediately precede the year
during which the Change of Control occurs (adjusted to include bonuses paid,
rather than accrued, in respect of such years);

(ii) Provide Executive with his rights, if any, to receive continued health care
benefits under COBRA, and pay Executive, within forty-five (45) business days
after termination of employment, a lump sum amount equal to three (3) times
Employer’s annual cost of providing health, life and long-term disability
insurance coverages and other fringe benefits provided to Executive immediately
prior to such termination; and

(iii) Treat as immediately vested and exercisable all forms of equity-based
compensation, including unexpired stock options and unvested restricted stock
previously granted to Executive that are not otherwise vested or exercisable or
that have not been exercised.

Notwithstanding anything to the contrary contained in this Agreement, in the
event that a Change of Control shall occur, and a final determination is made by
legislation, regulation, ruling directed to Employer or Executive, by court
decision, or by independent tax counsel selected by Employer or Executive, that
the aggregate amount of any payment made to Executive (1) hereunder, and (2)
pursuant to any plan, program or policy of the Company in connection with, on
account of, or as a result of, such Change of Control ("Total Payments") will be
subject to the excise tax provisions (“Excise Tax”) of Section 4999 of the
Internal Revenue Code of 1986, as amended, and the guidance promulgated
thereunder ("Section 4999"), or any successor section thereof, the Total
Payments shall be reduced by the minimum amount necessary so as not to cause
Employer to have paid a “parachute payment” as defined in Section 280G(b)(1) and
so Executive will not be subject to excise tax under Section 4999. The Total
Payments minus this reduction shall be referred to as the “Reduced Amount.” For
this purpose, Executive shall be deemed to be in the highest marginal rate of
federal, state and local taxes. In the event that Executive is paid the Reduced
Amount, the Total Payments will be reduced in on a pro-rata basis so as not to
change the time and form of any payment to Executive in a manner that is
inconsistent with Section 409A.

Unless Employer and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by Employer’s regular
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and Employer for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999. Employer and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. Executive shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.

For purposes of subparagraph 4(f), a “Change of Control” shall be deemed to have
occurred if:

(i) any “person,” including “persons acting as a group,” as determined in
accordance with Section 409A, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons acting as a group) securities of Employer representing 30% or more of
the combined voting power of Employer’s then outstanding securities;

(ii) as a result of, or in connection with, any proxy contest, tender offer or
exchange offer, merger or other business combination (a “Transaction”), the
persons who were directors of Employer before the Transaction shall cease to
constitute a majority of the Board of Directors of Employer or any successor to
Employer;

(iii) any person or persons acting as a group acquires ownership of the
securities of Employer that, together with the securities held by that person or
group, constitutes more than 50% of the total fair market value or total voting
power of the securities of Employer; or

(iv) Employer transfers substantially all of its assets to another corporation
which is not controlled by Employer.

(g) Resignation as Director. Upon Executive’s termination of employment for any
reason, Executive agrees to resign as a member of Employer’s Board of Directors,
if Executive is a director at the time of termination, and to resign from any
and all other offices and positions related to Executive’s employment with
Employer and held by Executive at the time of termination.

 

 

 

 

(h) Resignation for Good Reason. Executive may terminate his employment for Good
Reason upon providing Employer with advanced written notice no later than 90
days after a Good Reason condition has occurred and failure of Employer to cure
the Good Reason condition within 30 days after receipt of such notice. In the
event of a resignation for good reason as defined in this subparagraph (h), and
provided that Executive first signs and does not later revoke a binding release
of all potential claims Executive may have at that time against Employer or any
of its affiliated companies, officers, managers or employees based on his
employment or the separation of his employment, Employer shall be obligated to
pay to Executive amounts equivalent to the greater of (i) the unpaid
compensation (including any accrued bonus) and benefits that would have been
paid to or earned by Executive pursuant to this Agreement if Executive had
remained employed under the terms of this Agreement until the expiration of the
then current term of this Agreement, or (ii) the unpaid compensation (including
any accrued bonus) and benefits that Executive would have been paid or earned by
Executive if Executive remained employed pursuant to this Agreement for a period
of one (1) year following the termination date. For purposes of this
subparagraph 4(h), “Good Reason” shall be interpreted in a manner consistent
with Section 409A to mean (i) a significant adverse change in the nature or
scope of the Executive’s duties or authority or the Executive’s having to report
directly to anyone other than the Board of Directors of Employer, (ii) a
material reduction in the Executive’s total compensation (including accrued
bonus or benefits) that is not consistent with the provisions of subparagraph
3(b) hereof, (iii) a material breach of this Agreement by Employer, or (iv) a
change in the general location where the Executive is required to perform
services which shall include requiring Executive to relocate more than fifty
(50) miles from Delaware, Ohio. The amount of any cash payments hereunder shall
be paid in a lump sum payment within forty-five (45) business days after the
termination date. This subparagraph (h) shall not require duplication of
payments to be made pursuant to other parts of this Agreement, following
Executive’s termination of employment.

 

5. Covenants.

 

(a) Confidentiality. Executive shall not, without the prior written consent of
Employer, disclose or use in any way, either during his employment by Employer
or thereafter, except as required in the course of his employment by Employer,
any confidential business or technical information or trade secret acquired in
the course of Executive’s employment by Employer. Executive acknowledges and
agrees that it would be difficult to fully compensate Employer for damages
resulting from the breach or threatened breach of the foregoing provision and,
accordingly, that Employer shall be entitled to temporary preliminary
injunctions and permanent injunctions to enforce such provision. This provision
with respect to injunctive relief shall not, however, diminish Employer’s right
to claim and recover damages. Executive covenants to use his best efforts to
prevent the publication or disclosure of any trade secret or any confidential
information concerning the business or finances of Employer or Employer’s
affiliates, or any of its or their dealings, transactions or affairs which may
come to Executive’s knowledge in the pursuance of his duties or employment. This
Section 5(a) shall not apply to any document or information that is readily
ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of the Executive.
Nothing in this Agreement shall prevent the Executive, with or without the
Employer’s consent, from participating in or disclosing documents or information
in connection with any judicial or administrative investigation, inquiry or
proceeding to the extent that such participation or disclosure is required under
applicable law.

 

(b) No Competition. Executive will not during employment under this Agreement or
for a period of 1 year after termination, regardless of the reason for
termination thereof, compete with the Employer without the Employer’s prior
written consent. Executive will be deemed to be competing with the Employer if
Executive is self-employed as, employed by, works for, becomes associated with
(whether as partner, officer, directors, 10% shareholder, consultant, Executive,
agent, or otherwise), furnishes information to, or communicates with any of the
Employer’s customers or borrowers on behalf of any business entity or other
person that competes or that may reasonably be construed to compete with the
Employer anywhere in Delaware County, Ohio, or within a 5 mile radius of any of
the Employer’s branches, including but not limited to any business entity that
(i) itself or through an affiliated entity produces, markets, or sells products,
renders services, or engages in business activities that are the same as,
similar to, or otherwise competitive with those of, or under development or
research by the Employer and (ii) produces, markets, or sells such products,
renders such services, or engages in such activities in the Employer’s market
area at that time (as that market area may change from time to time).

 

(c) Nondisparagement. Executive agrees not to make any statement or take any
action which is designed to be or is disparaging of Employer in the eyes of its
customers, employees, business associates or otherwise, or which could adversely
reflect on Employer’s business or reputation.

 

(d) Non-solicitation. During the term of this Agreement and for a period of 12
months after termination, regardless of the reason for termination thereof,
Executive shall not, directly or indirectly, without the written consent of
Employer: (i) recruit or solicit for employment any employee of the Employer or
encourage any such employee to leave their employment with Employer, or (ii)
solicit, induce or influence any customer, supplier, lessor or any other person
or entity which has a business relationship with Employer to discontinue or
reduce the extent of such relationship with Employer.

 

 

 

 

(e) Non-Payment of Amounts. In the event that Executive breaches any of the
provisions of this subparagraph 5(b), the payments and benefits provided for by
Employer under this Agreement shall cease immediately and Employer shall have no
further liability for such payments after the date of Executive’s breach.

 

(f) Modification. Although the parties consider the restrictions contained in
this paragraph 5 reasonable as to protected business, duration, and geographic
area, in the event that any court of competent jurisdiction deems them to be
unreasonable, then such restrictions shall apply to the broadest business,
longest period, and largest geographic territory as may be considered reasonable
by such court, and this paragraph 5, as so amended, shall be enforced.

 

(g) Other Agreements. Executive represents and warrants that neither Executive’s
employment with the Corporation nor Executive’s performance of his obligations
hereunder will conflict with or violate Executive’s obligations under the terms
of any agreement with a previous employer or other party including agreements to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party.

 

(h) Special Regulatory Events. Notwithstanding any other provision of this
Agreement, the obligations of the Parties will be as follows in the event of any
of the following circumstances:

 

i. If Executive is suspended and/or temporarily prohibited from participating in
the conduct of the bank’s affairs by a notice serviced under Section 8 of the
Federal Deposit Insurance Act, 12 U.S.C. 1818 the Bank’s obligations under this
Agreement will be suspended as of the date of services of such notice unless
otherwise ordered by a tribunal of competent jurisdiction, but this provision
will not affect any vested rights of the Executive. If the charges in the notice
are dismissed, the Bank may, in its soles discretion, pay Executive all or part
of the compensation withheld while the obligations of this Agreement were
suspended and reinstated in whole or in part any of the obligations which were
suspended.

 

ii. If Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8 of the Federal Deposit Insurance Act, 12 U.S.C.1818 (e) or Ohio
Revised Code1121.33 and 1121.24, all obligations of the Bank under this
Agreement will terminate as of the effective date of this order, but this
provision will not affect any vested rights of the Executive.

 

iii. If the Bank is in default, as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. 1813(x)(1), or declared insolvent by the Ohio
Superintendent of Bank pursuant to Ohio Revised Code 12235.09, all obligations
under this Agreement will terminate as of the date of default or insolvency, but
this provision will not affect any vested rights of the Executive.

 

iv. All obligations under the Agreement may be terminated by the FDIC at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in Section 12(c) of the Federal Deposit
Insurance Act, 12 U.S.C.1823(c), but this provision will not affect any vested
rights of the Executive.

 

v. The parties acknowledge and agree that, in the event either or both of DCBF
and/or DCB&T are, or remain subject to the restrictions on payment of “golden
parachute” and related payments as provided by Part 359 of the FDIC regulations
(12 CFR Part 359), prior to making any such payment DCBF and/or DCB&T will
provide such notices and shall seek any and all such prior regulatory consents
and approvals as may be necessary and appropriate in those circumstances. These
parties also acknowledge that, in that event, the proposed payments may or may
not be approved by regulatory authorities, in whole or in part.

 

6. Withholding. Employer shall deduct and withhold from compensation and
benefits provided under this Agreement all necessary income and employment taxes
and any other similar sums required by law to be withheld.

 

7. Notices. Any notice which may be given hereunder shall be sufficient if in
writing and mailed by certified mail, return receipt requested, to Executive at
his residence and to Employer at its offices in Lewis Center, OH (with a copy to
the Chair of the Compensation Committee of Board of Directors) or at such other
addresses as either Executive or Employer may, by similar notice, designate.

 

 

 

 

8. Rules, Regulations and Policies. Executive shall use his best efforts to
abide by and comply with all of the rules, regulations, and policies of
Employer, including without limitation Employer’s policy of strict adherence to,
and compliance with, any and all requirements of the banking, securities, and
antitrust laws and regulations. The terms of this Agreement are subject to the
provisions of all applicable laws, rules and regulations.

 

9. Return of Employer’s Property; Release. After Executive has received notice
of termination or at the end of the Period of Employment, whichever first
occurs, Executive shall immediately return to Employer all documents and other
property in his possession belonging to Employer. Employer may condition
payments due on Executive’s termination of employment prior to a Change of
Control upon receipt by Employer from Executive of a customary release and
nonrevocation thereof.

 

10. Construction and Severability. The invalidity of any one or more provisions
of this Agreement or any part thereof, all of which are inserted conditionally
upon their being valid in law, shall not affect the validity of any other
provisions to this Agreement; and in the event that one or more provisions
contained herein shall be invalid, as determined by a court of competent
jurisdiction, this Agreement shall be construed as if such invalid provisions
had not been inserted.

 

11. Governing Law. This Agreement was executed and delivered in Ohio and shall
be construed and governed in accordance with the laws of the State of Ohio.

 

12. Assignability and Successors. This Agreement may not be assigned by
Executive or Employer, except that this Agreement shall be binding upon and
shall inure to the benefit of the successor of Employer through merger or
corporate reorganization.

 

13. Counterparts. This Agreement may be executed in counterparts (each of which
need not be executed by each of the parties), which together shall constitute
one and the same instrument.

 

14. Jurisdiction and Venue. The jurisdiction of any proceeding between the
parties arising out of, or with respect to, this Agreement shall be in a court
of competent jurisdiction in Ohio, and venue shall be in Delaware County. Each
party shall be subject to the personal jurisdiction of the courts of the State
of Ohio.

 

15. Section 409A Provisions.

 

(a) This Agreement shall be construed and administered to the extent possible to
be exempt from, or otherwise comply with, the requirements of Internal Revenue
Code Section 409A and the regulations and guidance issued thereunder (“Section
409A”). Consistent with this intent, any reference to a payment being made to an
Executive when he “terminates employment,” upon his “termination of employment,”
at his “termination date” or similar reference shall mean the date that the
Executive incurs a “separation from service” (within the meaning of Section
409A). Any payments that qualify for the separation pay exception or another
exception under Section 409A shall be paid under the applicable exception. Each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation for purposes of Section 409A. No payments to be made
under this Agreement may be accelerated or deferred except as specifically
permitted under Section 409A. In no event may Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement.

 

(b) Notwithstanding anything in this Agreement to the contrary, if at the time
of the Executive’s “separation from service” (within the meaning of Section
409A), the Executive is a “specified employee” (within the meaning of Section
409A), the Employer will not pay or provide any “Specified Benefits” (as defined
herein) until after the end of the sixth calendar month beginning after the
Executive’s separation from service (the “409A Suspension Period”) (or, if
earlier, the Executive’s death), in which case such amounts will be paid to the
Executive within seven (7) days after the 409A Suspension Period ends (or death
if earlier). To the extent the 409A Suspension Period is imposed following a
Change of Control, the resulting Specified Benefits shall be paid into a rabbi
trust for the benefit of the Executive and invested in accordance with the
reasonable directions of the Executive as if the 409A Suspension Period was not
imposed with such amounts then being distributed to the Executive within seven
(7) days after the 409A Suspension Period ends. For purposes of this Agreement,
“Specified Benefits” are any amounts or benefits that would be subject to
taxation under Section 409A if the Employer were to pay them, pursuant to this
Agreement, on account of the Executive’s separation from service (and without
the delay contemplated by this paragraph.

 

 

 

 

16. Miscellaneous.

 

(a) This Agreement constitutes the entire understanding and agreement between
the parties with respect to the subject matter hereof and shall supersede all
prior understandings and agreements.

 

(b) This Agreement cannot be amended, modified, or supplemented in any respect,
except by a subsequent written agreement entered into by the parties hereto.

 

(c) The services to be performed by Executive are special and unique; it is
agreed that any breach of this Agreement by Executive shall entitle Employer (or
any successor or assigns of Employer), in addition to any other legal remedies
available to it, to apply to any court of competent jurisdiction to enjoin such
breach.

 

(d) The amounts payable by the Employer under this Agreement under paragraphs 3
and 4 shall not be subject to mitigation or setoff.

 

(e) The provisions of paragraphs 2(h), 3, 4, 5, 6 and 10-16 hereof shall survive
the termination or expiration of this Agreement.

 

The foregoing is agreed to by the following signatures of the parties.

 

DCB Financial Corp         By: /s/ Vicki J. Lewis     Vicki J. Lewis   Its:
Chairman of the Board of Directors         Date: August 11, 2014         The
Delaware County Bank & Trust         By: /s/ Vicki J. Lewis     Vicki J. Lewis  
Its: Chairman of the Board of Directors         Date: August 11, 2014        
Executive         /s/ Ronald J. Seiffert   Ronald J. Seiffert         Date:
August 11, 2014  

 

 

 

 

Beneficiary Designation Form Appendix A

 

BENEFICIARY DESIGNATION FORM

Pursuant to the Employment Agreement between (i) DCB Financial Corp., and (ii)
Ronald J. Seiffert dated as of August 1, 2014 (“Agreement”), I, Ronald J.
Seiffert., hereby designate Carol J. Seiffert, my wife, as the beneficiary of
amounts payable upon my death in accordance with paragraph 3(b) of the
Agreement.

 

My beneficiary’s current address is:

 

           

 

 

 

